Per Curiam.

The application is to set aside a writ of inquiry, when there is none before the court. There is no return, no inquisition, and nothing to set aside. There was a written agreement, which does not appear to have been complied with. The plaintiff is in possession of his own writ of inquiry, and we see no objection to his issuing a new one; for as the writ is not before us, we cannot grant him the effect of his motion as to setting it aside.(a)
Motion denied.

 See next p. Van, Der Mark v. Jackson.